Chapter 14572, Acts 1929, has no relation to the so-called tax lien certificates issued by municipalities in this State. The history of the act and the subject with which it attempts to deal shows most clearly that it relates to taxes levied for State and County purposes and deals only with certificates issued by County Tax Collectors who in performing that function act in the capacity of administrative officers for both State and County.
Municipal taxation is a wholly different subject although the authority of a municipality to exercise the power of taxation is a delegated power either expressly or impliedly given by the State, the levy and collection of the taxes for municipal purposes proceed by methods that may vary in each municipality according to terms of the municipal charter and the process is in no wise related to State and County procedure which is uniform throughout the State, neither is the State or County interested in the revenue to be derived nor the means by which it is secured.
The above view of this subject was apparently taken by the Legislature of 1931 which by Chapter 15038 provided for the foreclosure of municipal tax certificates and special assessments by the city or town by suit in chancery. The entire subject of the enforcement of municipal tax certificates, or liens for taxes where no provision is made for *Page 203 
issuing tax certificates and the enforcement of liens for local improvements, was treated by that act which particularly relates to the activities of cities or towns in such matters. Provision is made in the statute for the enforcement by proceedings in chancery of such liens only in the name of the particular city whose revenue is involved. The subject is completely dealt with by the act and its provisions thus exclude any and all other methods of procedure.
In the case of State ex rel Dofnos Corporation v. Lehman et al., 100 Fla. 1401, 131 South. Rep. 333, this court clearly stated that the "title and text" of Chapter 14572,supra, "show conclusively that they apply only to State and County taxes and have no relation whatever to municipal taxes or certificates." I do not regard the language of the court as mere obiter dictum which may be swept away by the statement that the "situation" in that case was different from the case at bar. Most cases present situations different from those of all other cases which have preceded them, but the purpose and effect of Chapter 14572, supra, remain the same in all situations in which its provisions are sought to be utilized either by way of aggression or defense. The municipality in the Dofnos case, supra, sought to utilize the provisions of the act to resist the mandamus for a reassessment of the property and this Court said that both "title and text" of the act show conclusively that they have no "relation whatever to municipal taxes or certificates."
Neither do I regard the act in any of its provisions as in anywise relating to mechanics or materialmen's liens nor that chancery has jurisdiction to enforce under its general power any so-called "tax certificate liens."
I therefore think that the order of the Court should be affirmed.
  BROWN, J., concurs. *Page 204